                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


TYRIN SMITH,                                   )
                                               )
             Petitioner,                       )
                                               )
             vs.                               )      Case No. 18 C 1810
                                               )
JACQUELINE LASHBROOK, Warden,                  )
                                               )
             Respondent.                       )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      An Illinois jury convicted Tyrin Smith of first-degree murder. A Cook County

judge sentenced him to fifty years in prison. Having exhausted direct appeals and state

collateral challenges, Smith now petitions for a writ of habeas corpus under 28 U.S.C.

§ 2254. The warden of the facility in which Smith is imprisoned, Jacqueline Lashbrook,

has moved to dismiss the petition as untimely. For the reasons below, the Court grants

Lashbrook's motion.

                                     Background

      Tyrin Smith was convicted of killing Danny Dupree shortly after midnight on June

9, 2002 near the corner of Monroe and Kildare streets in Chicago. Dupree was

socializing with friends—including DeCarlos Toro, Jay Arthur Mackey, Berklin Fowles,

and Pierre Norris—near the street corner. According to trial testimony from Toro,

Mackey, and Fowles, the men had congregated shortly before midnight to discuss a

boxing match between Mike Tyson and Lennox Lewis that had taken place on the
evening of June 8. They were situated close together with some in the group standing

and others sitting on a railing that separated the sidewalk from the parking lot that

occupied the street corner.

       After 11:30 p.m., Chicago Police Officer Larry Neuman arrived at his nearby

home, on the opposite corner of the Monroe and Kildare intersection. No longer in

uniform, Neuman went to survey the perimeter of his property. According to Neuman,

Mackey was an acquaintance and initiated a conversation with him, introducing

Neuman to Mackey's brother Toro. Neuman exchanged pleasantries with the men

before returning to his property.

       A short time later, a stranger approached the group. According multiple

witnesses, the man got out of a green Buick sedan that parked on the corner. He

approached the group, apparently walking past most of the men. When he reached

Norris, however, the man brandished a handgun and pointed it at Norris's head. He

then instructed the members of the group to place their money on the ground. The men

testified that they obliged. The gunman then instructed Toro to take off the baseball cap

that he was wearing and to collect the pile of cash. Toro did so and handed the cap

over. The man then commanded the group to turn around, step over the railing, and

move into the parking lot. The group again complied.

       As they stepped over the railing, the gunman began shooting. According to Toro,

Mackey, Fowles, and Neuman, there were two or three shots fired. At least one struck

Dupree. Mackey, Fowles, and Norris ran, hiding behind a parked car in the lot or

rushing away down the street. Toro could not run because of a mobility-limiting

disability. He remained with Dupree. According to all four witnesses, the gunman ran




                                             2
back to the waiting car, which sped off. In the following moments, Toro testified that he

sat with Dupree and told him to stay awake.

       Neuman did not see the shooting, but he heard the shots and moved quickly.

From his vantage point, Neuman saw an unknown man with a gun running toward a

green Buick. He did not attempt to stop the man because he did not know what had

happened. But Neuman said that he immediately called 911 from his cellular phone

and moved to the scene. When Neuman arrived, Toro was still with Dupree. Fowles,

Mackey, and Norris were also nearby. Neuman instructed them not to move Dupree.

       A short time later uniformed officers and paramedics arrived. Dupree was

transported to a hospital, where he was pronounced dead. Meanwhile, Toro, Mackey,

Fowles, and Neuman were interviewed by detectives and gave statements about the

incident.

       There were few leads in the case for several weeks. Then, nearly a month later

on July 6, Mackey was nearby the scene of the attack when he saw a man he

recognized to be the shooter. Mackey immediately called one of the detectives who

had interviewed him after the shooting and reported that he had seen the gunman,

describing the car he had seen the man driving and providing its license plate number.

The suspect was arrested soon thereafter.

       The same evening, detectives brought Mackey in to view a lineup. He identified

Tyrin Smith as the man who he saw shoot Danny Dupree. Fowles viewed a lineup the

same evening, and he too identified Smith as the shooter. The next day, July 7,

Neuman also viewed a lineup and identified Smith. Finally, Toro was brought in on July

8 and identified Smith in a lineup.




                                            3
       At trial, Toro, Mackey, Fowles, and Neuman each again identified Smith as the

shooter. They also testified that the area in which the shooting occurred was well

enough lit that they were confident in their identifications. The jury unanimously

convicted Smith of first-degree murder. The trial judge sentenced him to fifty years'

imprisonment. Smith appealed, arguing that there was insufficient evidence to support

a finding of guilt beyond a reasonable doubt and that prosecutors had engaged in

misconduct by, among other things, calling him a criminal during closing arguments and

misstating the burden of proof. The Illinois Appellate Court affirmed the conviction. See

People v. Smith, No. 1-07-0177 (Ill. App. Ct. Sept. 11, 2009). Smith failed to timely file

a petition for leave to appeal to the Illinois Supreme Court—it was due by October 16,

2009—and when he submitted a request for leave to file late petition on September 30,

2010, the court denied his request. See People v. Smith, No. 12626 (Ill. 2010).

       In May 2011, Smith filed a petition for post-conviction relief in state court. He

claimed that he was denied effective assistance of counsel and that his arrest was

constitutionally deficient. The state court rejected the petition at the second stage of

review, and the Illinois Appellate Court affirmed. See People v. Smith, 2016 IL App

(1st) 133565-U. Smith then asked for leave to file a successive post-conviction petition,

which the trial court denied—a ruling that the Illinois Appellate Court affirmed. See

People v. Smith, 2018 IL App (1st) 160232-U.

       On March 12, 2018, Smith filed this petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254.

                                       Discussion

       Under 28 U.S.C. § 2244(d)(1), a one-year limitations period applies to habeas




                                             4
corpus petitions under section 2254. In this case, the limitations period began to run

when "the judgment became final by the conclusion of direct review or the expiration of

the time for seeking such review." 28 U.S.C. § 2244(d)(1)(A). Smith's conviction

became final on October 16, 2009, when the window for filing a timely petition for leave

to appeal to the Illinois Supreme Court closed. See Jones v. Hulick, 449 F.3d 784, 787-

88 (7th Cir. 2006).

       Lashbrook argues that the year-long limitations period expired on October 18,

2010 because Smith did not to file a petition for state or federal postconviction relief

during that time. She may be correct. The Court notes, however, that although the

parties do not raise it, section 2244(d)(2) should also be addressed here. That

provision tolls the one-year limitations period during the pendency of "a properly filed

application for State post-conviction or other collateral review" of the conviction. 28

U.S.C. § 2244(d)(2). Section 2244(d)(2) could at least arguably support the tolling of

the time bar during the pendency of Smith's request to file a late petition for leave to

appeal. The Court need not decide this point, however, because even if the statutory

period were tolled from September 30, 2010 when Smith filed the request with the

Illinois Supreme Court until November 23, 2010 when that court denied the request, that

would only have extended the deadline for filing the state post-conviction petition from

October 18, 2010 to mid-January 2011. Smith did not file his state postconviction

petition until May 2011.

       Having established that Smith's petition is untimely, the Court must next assess

whether he has made a case for avoiding the time bar. Construing his submissions

broadly, Smith advances two theories. First, he points to evidence that he contends




                                             5
supports a claim of actual innocence that would permit him to avoid the time bar under

Schlup v. Delo, 513 U.S. 298 (1995). Second, he argues that he is entitled to equitable

tolling under Holland v. Florida, 560 U.S. 631 (2010).

A.     Actual innocence

       To establish actual innocence, a habeas corpus petitioner must show that in light

of new evidence "it is more likely than not that no reasonable juror would have found

[him] guilty beyond a reasonable doubt." Schlup, 513 U.S. at 327.

       Smith's actual innocence claim is predicated on four affidavits. Specifically, in

this and his previous petitions for post-conviction relief, Smith has offered affidavits from

witnesses who he says exonerate him. The first two affidavits are from Elaine McGee

Longmire and Stephanie Longmire and were offered in support of Smith's first state

postconviction petition. 1 Both witnesses stated that they had watched the fight between

Mike Tyson and Lennox Lewis with Smith on the evening of June 8, 2002 and that he

had remained with them to watch a movie after the fight. They further attested that they

gave Smith a ride home in the early morning hours of June 9.

       The third affidavit—this one from Mark Smith—was offered in support of Smith's

procedurally rejected second state post-conviction petition. Mark Smith attested that he

had met Tyrin Smith in July 2013 at the Menard Correctional Center. After discussing

the crime for which Tyrin had been convicted, Mark says he realized that he had

actually been a witness to the shooting on the corner of Monroe and Kildare. Mark

attested that he had been in the area in search of cannabis and that he had seen a



1The parties do not address whether these affidavits constitute "new evidence" of the
sort that can support a claim of actual innocence. See Schlup, 513 U.S. at 316.
Because it does not change the outcome, the Court assumes that they qualify.


                                              6
longtime acquaintance named Turin Houston approach Dupree, Toro, Mackey, Fowles,

and Norris. Mark Smith said that it was Houston, not Tyrin Smith, who fired the shot

that killed Dupree.

       The fourth affidavit, tendered for the first time as an attachment to the present

petition, was from Roger Allen. Allen attested that he had been among the group

socializing on the corner of Monroe and Kildare on the night Dupree was killed. He

says he witnessed the shooting and that it was not Smith who pulled the trigger. In his

affidavit, Allen went on to state that he and Mackey conspired to frame Smith for

Dupree's murder as revenge for a perceived slight. According to Allen, Mackey called

the police on July 6, 2002 at his suggestion. Allen said that he was present when police

arrived and that he subsequently appeared in lineups with Smith. Afraid that he would

be called to testify, Allen said he told police that he had not actually seen the crime, but

he signed a statement saying that Smith had confessed to Allen that he (Smith) had

killed Dupree. Allen further attested that he realized that what he had done was wrong

when he came to the Menard Correctional Center to cut inmates' hair and saw Smith in

shackles.

       Assuming that all four affidavits are properly before the Court, they are

insufficient to meet "the demanding standard for actual innocence." Blackmon v.

Williams, 823 F.3d 1088, 1101 (7th Cir. 2016). Although the Seventh Circuit has

"recognized high rates of error in eyewitness identifications of strangers," it has noted

that "those findings have only limited application when multiple witnesses identify the

same person." Id. In Blackmon, for instance, the Seventh Circuit rejected an actual

innocence claim predicated on the testimony of two witnesses who submitted affidavits




                                             7
eight years after a murder in which two other witnesses had identified the defendant as

the shooter at trial. Id. at 1102. Noting that the long delay undermined the credibility of

the later witnesses' testimony, the court concluded that "[t]his sort of balance between

inculpatory and exculpatory witnesses is not enough to meet the demanding Schlup

standard for actual innocence." Id. Here, as in Blackmon, multiple witnesses identified

Smith as the shooter at and before trial. That additional witnesses now offer testimony,

years after the events underlying Smith's conviction, directly or indirectly contradicting

the four witnesses who identified him at trial is simply not enough to establish actual

innocence under the governing standard.

       Finally, Allen's statement that he and Mackey conspired to frame Smith is also

insufficient to support actual innocence. Besides being less credible because of its long

delay, see id., the statement does not begin to explain why three witnesses in addition

to Mackey would also have identified Smith as the shooter. Although it may be

plausible to infer that the conspiracy Allen alleged may also have included Mackey's

brother Toro and friend Fowles, it less plausible that Neuman, the police officer who

lived across the street, was in on such a lie. In any event, the question here is not

whether the petitioner's evidence creates a plausible inference of innocence; it is

whether "it is more likely than not that no reasonable juror would have found [him] guilty

beyond a reasonable doubt." Schlup, 513 U.S. at 327. The affidavits tendered by

Smith do not carry him over this threshold.

B.     Equitable tolling

       Smith also appears to argue for equitable tolling under Holland v. Florida, 560

U.S. 631 (2010). Holland allows a habeas corpus petitioner to avoid a time bar where




                                              8
he can show that (1) he diligently pursued his rights and (2) an "extraordinary

circumstance" prevented him from timely filing. Id. at 649. In Holland, for instance, the

Supreme Court found that an attorney's abject failure to timely file a prisoner's habeas

corpus petition despite numerous requests from the prisoner to do so, alongside the

attorney's years-long failure to communicate with his client, constituted such

extraordinary circumstances.

       Here, in contrast, Smith contends only that he has not been negligent in pursuing

his case. Even if he were able to satisfy Holland's first requirement, Smith does not

point to any evidence suggesting that he has faced the sort of extraordinary

circumstances precluding timely filing that are required for equitable tolling. He thus

cannot avoid the time bar.

                                        Conclusion

       For the foregoing reasons, the Court grants respondent's motion to dismiss the

petition for writ of habeas corpus [dkt. no. 14] and declines to issue a certificate of

appealability because reasonable jurists would not differ over whether the petition is

time-barred. The Clerk is directed to enter judgment dismissing petitioner's habeas

corpus petition.

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: April 25, 2019




                                              9
